Citation Nr: 1814971	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-12 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1972 until October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that denied the Veteran's claim of entitlement to service connection for PTSD.  

This matter was remanded by the Board in June 2015.

By January 2018 brief, the Veteran's representative waived the right to have additional new evidence referred to the RO for review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Over the course of the appeal, the Veteran has indicated several stressors to support his service connection claim for PTSD.  At issue is the verification of the stressors.  The three primary identified stressors are (1) someone placing a mirror under the Veteran's bathroom stall during service; (2) being pushed out of a plane during paratrooper training; and (3) witnessing perceived death of a fellow soldier during paratrooper training.  

In a September 2017 brief, the Veteran's representative has argued that, in regard to the trauma experienced during paratrooper training, the RO has not complied with the duty to assist, as it did not attempt to obtain records from the Fort Benning or Martin Army Community Hospital for the time period around March 1973 to try and confirm the injury to the fellow soldier.  Further, the representative noted that, during the July 2017 RO formal hearing, the Veteran indicated he was treated for his PTSD at VA centers in Manhattan, Montrose, St. Albans and Brooklyn.  Finally, an April 2013 brief states that records from July 2009 at the New York Health Commerce System note treatment and diagnosis of PTSD and requests that these records be associated with the claims file.  On remand, these records should be associated with the claims file, to the fullest extent possible.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA treatment records pertaining to the Veteran's psychiatric condition, in particular from VA centers in Manhattan, Montrose, St. Albans, and Brooklyn.  

2.  Obtain any outstanding STRs, in particular records dated 1973-1974 from Fort Benning and Martin Army Community Hospital. 

3.  Obtain outstanding records from the New York Health Commerce System, in particular from 2009.

4.  If any of these records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be provided notice of such.

5.  Then, complete any other evidentiary development required before readjudicating the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




